Title: The Colonist’s Advocate: VIII, 5 February 1770
From: Colonist’s Advocate
To: 


Lord Chatham, in his Speech on the Repeal of the Stamp-Act, said, That Debate was the most important that had come before the House since the Revolution. How differently that great Man, of whom, with all his Faults, we may well say, “We ne’er shall look upon his like again,” thought of this Matter, from our Grenvillianised Ministers, it is curious to observe. Whether he or they have judged, in the soundest Manner, must be left to public Decision. Was our Ministry in Want of Money for the necessary Uses of Government (I will not say for gratifying a Set of Court-Harpies) how much better had it been to raise a few Thousands (it was but a few we expected to raise by taxing our Colonies) by taxing Luxury and Vice among ourselves, than to think of plundering our brave Colonists, the Discoverers and Settlers of a new World, from whence, as from an inexhaustible Source of Wealth and Plenty, the Means of Power, Greatness, and Glory, inconceiveable to our Ancestors, have been pouring into this Kingdom for Ages past. How much wiser to reduce exorbitant Salaries, abate, or abolish extravagant Perquisites, annihilate enormous Pensions, and useless Places, reform an odious and dangerous standing Army, lay Taxes, new, or additional, on Carriages, Dogs, Livery Servants, Cards, Assembly and Play-House Tickets? How much wiser for the Heads of the Nation to drink honest Port, instead of French Wine, to keep to their Wives, or at least to debauch at a moderate Expence, than to enrage Three Millions of People, drive the national Commerce out of it’s Channel, and endanger public Credit. We have shewn our Colonists, that we think almost any Thing of more Consequence than their Friendship. We have treated them in such a contemptuous Manner, as we might reasonably suppose would irritate them to the utmost Pitch. And now we stand aghast at their shewing the Spirit of Men, of free-born British Subjects; the Spirit, which if they had not shewn, we might well have called them Bastards, not Sons. For, what their Disposition, with Respect to the Mother-Country, was, before the Year 1763, is well known to the Public, and justly described, in the following Words, by a Gentleman, who has done great Honour, and important Service to his Country by his manly Defence of her Liberties.
“The Disposition of the Americans was the best that could be. They submitted willingly to the Government of the Crown, and paid Obedience, in all their Courts, to Acts of Parliament. Numerous as the People are in the several old Provinces, they cost nothing in Forts, Garrisons, or Armies, to keep them in Subjection. They were governed by this Country at the Expence of a little Pen, Ink, and Paper. They were led by a Thread. They had not only a Respect, but an Affection, for Great Britain; for it’s Laws, it’s Customs, and Manners, and even a Fondness for it’s Fashions, which very much increased the Trade with them. Natives of the Mother-Country were always treated with particular Regard. To be an Old-England-Man was of itself a Character of some Respect, and gave a Kind of Rank among them.” [See Exam. of B. Franklin, Esq; before the House of Commons.]
Their sending constantly their Children home (for that was the affectionate Term they always used when speaking of England) for Education, was both a very convincing Proof of their Respect for the Principles and Manners of the Mother-Country, and was likewise a powerful Means of attaching them to us from Generation to Generation. For there is no stronger Attraction than to the Place where we pass our most innocent and happiest Days; nor are any Friendships stronger than those contracted at Places of Education. The Expence laid out among us by the Colonists on this Account, was likewise no inconsiderable Object. It is already lessened, and probably will be still farther reduced, and perhaps, together with our other Gains by them, may never more rise to their former Amount.
How malignant must, therefore, be the Spirit of those who labour to persuade us, that our Colonies have long been desirous of breaking off all Connection with us! Does any just Parent apprehend the Defection of his Child? A Philip, a Herod, a Solyman, may drive his Children to seek the Protection of Strangers: But it is not surely the natural Disposition of Englishmen to compel their remote Fellow-Subjects to wish themselves rather connected with other Nations, than with that Country, where their venerable Ancestors drew their first Breath. Wo to the fatal Machinations of those unnatural and churlish-hearted Men (unlike the noble Genius of this Land of Liberty) who, needlessly, wickedly and madly sowed the first Seeds of Discontent between Britain and her Colonies! But for them, Peace and Harmony would have reigned between the different Parts of this mighty Empire from Age to Age, to the unspeakable and inestimable Advantage of both. Those Men make a mighty Noise about the Importance of keeping up our Authority over the Colonies. They govern and regulate too much. Like some unthinking Parents, who are every Moment exerting their Authority, in obliging their Children to make Bows, and interrupting the Course of their innocent Amusements, attending constantly to their own Prerogative, but forgetting the Tenderness due to their Offspring. The true Art of governing the Colonies lies in a Nut-Shell. It is only letting them alone. So long as they find their Account in our Protection, they will desire, and deserve it. This our Experience confirms. So long as they find their Advantage, upon the Whole, in carrying on a Commerce with us, preferably to other Countries, they will continue it. Nay, unless we compel them to the contrary by our unnatural Treatment of them, they will shew a Prejudice in our Favour. Whenever they find Circumstances changed to the contrary, taxing and dragooning will only widen the Breach, and frustrate what ought to be the Intention of both Countries, viz. mutual Strength, and mutual Advantage.
